TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-19-00272-CV


                                  City of Austin, Appellant

                                              v.

                               Ali and Dona Tabrizi, Appellee


              FROM THE 250TH DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-GN-17-001028, THE HONORABLE DUSTIN M. HOWELL, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant City of Austin has filed an unopposed motion to dismiss this appeal.

We grant appellant’s motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                            __________________________________________
                                            Melissa Goodwin, Justice

Before Justices Goodwin, Kelly, and Smith

Dismissed on Appellant’s Motion

Filed: January 10, 2020